911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Barry MCLENDON, Petitioner-Appellant,v.James C. WOODARD, Rae H. McNamara, State of North Carolina,Respondents-Appellees.
No. 89-7717.
United States Court of Appeals, Fourth Circuit.
Submitted April 4, 1990.Decided July 26, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (C/A No. 83-99-M)
John Barry McLendon, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, Raleigh, N.C., for appellees.
W.D.N.C.
719 F.Supp. 441
DISMISSED.
Before CHAPMAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Barry McLendon seeks to appeal the district court's order denying McLendon's Fed.R.Civ.P. 60(b) motion to alter its earlier order granting partial habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and McLendon's motion for appointment of counsel and dismiss the appeal on the reasoning of the district court.    McLendon v. Woodard, C/A No. 83-99-M (W.D.N.C. June 23, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.